PER CURIAM.
This cause is before us on petition for writ of certiorari to the District Court of Appeal, Fourth District, to review the decision of that Court certified as passing on a question of great public interest.1 The question certified is whether a person charged in Municipal Court with driving a motor vehicle while under the influence of intoxicating liquor in violation of a municipal ordinance, is entitled to trial by jury.2 This Court has answered the question certified in the negative in Smith v. Davis, opinion filed February 4, 1970.3 We note, however, that the question presented by this case, as well as by the Smith v. Davis and Robertson v. State ex rel. Harty cases,4 deserves the attention of the Florida Legislature.
Accordingly, the decision of the District Court is quashed and the cause remanded for further consideration in the light of this Court’s decision in Smith v. Davis, supra.
It is so ordered.
ROBERTS, DREW, CARLTON and BOYD, JJ., concur.
ERVIN, C. J., dissents.

. 227 So.2d 346 (Fla.App.4th 1969).


. See F.S. § 322.262(4) (1967), F.S.A.


. Fla., 231 So.2d 517 (Opinion filed February 4, 1970).


. Fla., 233 So.2d 633, opinion filed April 1, 1970.